Citation Nr: 0327700	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to a compensable evaluation for a skin 
disorder. 

3.  Entitlement to service connection for arthritis and 
fatigue, to include as secondary to malaria.  

4.  Entitlement to service connection for respiratory and 
lung disorders on a direct basis.  

5.  Entitlement to service connection for a bilateral knee 
disorder with arthritis.

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law

ATTORNEY FOR THE BOARD

W. Yates, Counsel

REMAND

On August 29. 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center(s) in Lincoln, 
Nebraska, for any treatment for malaria, 
fatigue, arthritis, bilateral knee 
disorders, respiratory or lung disorders, 
skin disorders during the period of March 
1970 to the present.  Request hospital 
summaries, complete clinical treatment 
records, outpatient treatment records, 
etc..  If no such records are available, 
please attach a written notation in the 
claims file reflecting such.  

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for malaria, 
skin disorders, fatigue, arthritis, 
bilateral knee disorder, lung, and 
respiratory disorders during the period 
of March 1970 to the present.  Obtain 
records from each health care provider 
the appellant identifies.  If no such 
health-care providers are identified, or 
if records are unavailable, please attach 
a written notation to that effect in the 
claims file.  

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  medical and orthopedic 
examinations to determine 1) whether or 
not the veteran currently suffers from 
active residuals of malaria; 2) whether 
the veteran suffers from arthritis or 
fatigue as a result of malaria; 3) 
whether or not the veteran suffers from a 
bilateral knee disorder with arthritis, 
and if so, whether any such diagnosed 
disorder(s) were incurred in service; 4) 
whether the veteran suffers from any 
respiratory or lung disorders, and if so, 
whether such disorders were incurred in 
service, and 5) the nature and extent of 
any currently diagnosed skin disorder.  
The claims folder must be provided to the 
examiners for review in advance of the 
scheduled examinations.  

The examiner evaluating the veteran's 
service-connected residuals of malaria is 
requested to indicate whether the veteran 
is currently suffering from any sort of 
residuals of malaria, and if so, to 
indicate the nature, frequency, and 
severity of any such residuals.  In 
addition, the examiner is requested to 
indicate whether the veteran suffers from 
arthritis and/or fatigue, and if such 
disorders are present, to indicate 
whether or not any such diagnosed 
disorders are the result of malaria or 
some other etiology.  

The examiner evaluating the veteran's 
claimed bilateral knee disorder is 
requested to conduct a thorough 
orthopedic examination, and after a 
review of the relevant evidence contained 
in the claims file, to indicate whether 
any diagnosed knee disorders were 
incurred in service or as the result of 
some other etiology.  The same procedure 
should be undertaken with respect to the 
veteran's claimed arthritis of the knees.  
If the claimed disorders are not found to 
be present, the examiner should so 
indicate.  

The examiner evaluating the veteran's 
claimed respiratory and lung disorders is 
requested, after conducting a medical 
examination and review of the relevant 
medical evidence contained in the claims 
file, to indicate whether any such 
disorders are present, and if so, whether 
such were incurred as a result of the 
veteran's active service.  If not, the 
examiner should so state.  

The examiner evaluating the veteran's 
service-connected skin disorder should be 
provided with a copy of the newly revised 
rating criteria for skin disorders, set 
forth at 67 Fed. Reg. 49,596, 49,596-
49,599 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 through 7833).  The examiner 
is requested to address any relevant 
criteria contained in that section in 
connection with the evaluation of the 
veteran's skin disorder.  The examiner is 
requested to comment on the nature and 
severity of any diagnosed skin disorder, 
and to address the relevant rating 
criteria contained in the revised rating 
criteria referenced above.  

All examiners are requested to include 
complete rationales for any medical 
opinions offered in the typewritten 
examination reports.  In addition, any 
opinions offered must be reconciled with 
any other relevant medical opinions of 
record.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



